Citation Nr: 1628031	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-27 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for gastritis and a hiatal hernia.

2.  Entitlement to service connection for a circulatory disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for cold injury residuals affecting the right leg.

5.  Entitlement to service connection for cold injury residuals affecting the left leg.

6.  Entitlement to service connection for cold injury residuals affecting the right arm.

7.  Entitlement to service connection for cold injury residuals affecting the left arm.

8.  Entitlement to service connection for hypertension.
9.  Entitlement to service connection for a cervical spine disorder.

10.  Entitlement to service connection for a lumbar spine disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for a left knee disorder.

13.  Entitlement to service connection for a right foot disorder.

14.  Entitlement to service connection for a left foot disorder.

15.  Entitlement to service connection for a headache disorder.

16.  Entitlement to an initial disability rating in excess of 10 percent for gunshot wound residuals (GSW), including a muscle injury, of the left forearm.

17.  Entitlement to a disability rating in excess of 10 percent for the scar associated with the GSW of the left forearm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to October 1957 in the United States Army.  He was awarded the Purple Heart and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The San Juan RO has current jurisdiction.

The record contains a September 2009 statement of the case (SOC) that was perfected by the filing of an October 2009 VA Form 9.  However, as the issues subject to that appeal were granted in full by the RO in an August 2013 rating decision, they are not in appellate status and will not be addressed below. 

The record contains additional documents pertinent to the appeal that were associated with the record since the issuance of the August 2013 SOC.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

As described below, the appeal must be denied.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached on the claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed April 2001 rating decision denied reopening the Veteran's claim for service connection for gastritis and a hiatal hernia; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  The evidence received since the April 2001 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

3.  A circulatory disorder is not attributable to service.

4.  Sinusitis is not attributable to service.

5.  The Veteran does not have current cold injury residuals affecting the right leg.

6.  The Veteran does not have current cold injury residuals affecting the left leg.

7.  The Veteran does not have current cold injury residuals affecting the right arm.

8.  The Veteran does not have current cold injury residuals affecting the left arm.

9.  Hypertension is not attributable to service and was not manifest within one year of separation from service.

10.  The Veteran does not have a current cervical spine disorder and arthritis of the cervical spine was not manifest within one year of separation from service.

11.  The Veteran does not have a current lumbar spine disorder and arthritis of the lumbar spine was not manifest within one year of separation from service.

12.  The Veteran does not have a current right knee disorder and arthritis of the right knee was not manifest within one year of separation from service.

13.  The Veteran does not have a current left knee disorder and arthritis of the left knee was not manifest within one year of separation from service.

14.  The Veteran does not have a current right foot disorder and arthritis of the right foot was not manifest within one year of separation from service.

15.  The Veteran does not have a current left foot disorder and arthritis of the left foot was not manifest within one year of separation from service.

16.  The Veteran does not have a current headache disorder and an organic disease of the nervous system manifested by headaches was not manifest within one year of separation from service.

17.  The GSW residuals of the left forearm are not manifested by a moderately severe muscle injury.

18.  The scar associated with the GSW to the left forearm is not comprised of three to four scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying the Veteran's application to reopen a claim for service connection for gastritis and a hiatal hernia is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since the April 2001 decision is not new and material and the claim for service connection for gastritis and a hiatal hernia is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for a circulatory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).
5.  The criteria for entitlement to service connection for cold injury residuals affecting the right leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

6.  The criteria for entitlement to service connection for cold injury residuals affecting the left leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

7.  The criteria for entitlement to service connection for cold injury residuals affecting the right arm have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

8.  The criteria for entitlement to service connection for cold injury residuals affecting the left arm have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

9.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

10.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

11.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

12.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

13.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

14.  The criteria for entitlement to service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

15.  The criteria for entitlement to service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

16.  The criteria for entitlement to service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

17.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected GSW of the left forearm, manifested by a muscle injury, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.56, 4.59, 4.73, DC 5305 (2015).

18.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected scar associated with the GSW of the left forearm are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      New & Material Evidence Claim

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of April 2001, the RO declined to reopen the claim for service connection for gastritis and a hiatal hernia.  The evidence consisted of statements from the Veteran, VA treatment records, and private treatment records.  In the decision, the RO noted that VA treatment records documented heartburn and gastroesophageal reflux disease.  However, the evidence did not show that gastritis or a hiatal hernia were incurred in or aggravated by service.  The RO determined that the evidence was duplicative of what was previously considered, and was cumulative and redundant.

The Veteran did not initiate a timely appeal from the April 2001 RO decision.   Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The April 2001 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  The Veteran now seeks to reopen his claim.

The evidence received since the final April 2001 decision includes statements from the Veteran, VA treatment records, private treatment records, VA examination reports pertaining to other disabilities, a military personnel document, and a buddy statement.  The medical records do not pertain to the etiology or onset of the Veteran's gastrointestinal problems.  The military personnel document shows that the Veteran was awarded the Good Conduct Medal.  The buddy statement from C.M. indicates that he and the Veteran served in combat together in Korea.  He stated that in 1951, the Veteran was hurt during combat and was hospitalized.  The record shows this is when the Veteran sustained the service-connected gunshot wound to the left forearm. 

The basis for the prior denial was the lack of probative evidence establishing the in-service incurrence or aggravation of gastritis or a hiatal hernia in service, or a nexus between the current disorders and service.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in April 2001.  Since April 2001, no evidence has been received pertaining to a nexus between the current disorders and service or to the onset of gastritis or a hiatal hernia.  

Thus, the additional evidence received since the April 2001 RO decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  
The claim for service connection is not reopened.



Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

This Veteran's service treatment records are missing.  See August 2010 Formal Finding.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As noted in the Introduction, the Veteran was awarded the Purple Heart and the Combat Infantry Badge during his honorable service.  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  The Board has carefully considered the Veteran's reports that the disorders for which service connection is sought were incurred in combat.  As for his cold injury residuals, the Board accepts the Veteran's admissible and believable report of exposure to extreme temperatures during combat in Korea.  However, the provisions of § 1154(b) do not apply to the remaining disorders on appeal because there has been no explanation as to how any of these disorders are related to combat or how they were incurred in service.  The Veteran has only generally asserted a relationship between all of his conditions and combat.  See, e.g., Notice of Disagreement.  In the absence of any specific information, the Board cannot determine whether the in-service incurrence of these disorders is consistent with the circumstances, conditions or hardships of service.
	
      Circulatory Disorder, Sinusitis, & Hypertension 

As noted by the RO, the Veteran has current peripheral vascular disease, shown by VA treatment records.  Sinusitis was documented in a June 2009 VA treatment record.  Additionally, he has current hypertension, documented, for example, in a December 2009 VA examination report pertaining to other disabilities.  

As noted, the Veteran's STRs are missing and the combat provisions of § 1154(b) do not apply to these claims.  The Board has considered the Veteran's own contentions that his current circulatory disorder, sinusitis, and hypertension were incurred in and are related to military service.  Although he is competent to report his symptoms, the matters of whether a disorder of the circulatory system, sinusitis, or hypertension were present in service or relate to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that these disorders relate to service cannot be used to establish the in-service incurrence of the disorders or the required nexus to service.

The Board finds the preponderance of the evidence is against the claims.  In addition to the lack of credible evidence showing that a circulatory disorder, sinusitis, or hypertension were incurred during service, the evidence does not link the disorders to service.  In the absence of probative evidence of in-service incurrence, there is no injury, disease, or event to which a current disorder could be related.  

Additionally, as for hypertension, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, including hypertension, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

Presumptive service connection for hypertension as a chronic disease is not warranted as there is no documentation of hypertension from within one year of the Veteran's discharge.  As for a continuity of symptomatology between the hypertension and service, hypertension was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  

Cold Injury Residuals, Cervical and Lumbar Spine Disorders, Bilateral Knee Disorders, Bilateral Foot Disorders, & Headaches

As noted, the Veteran's STRs are missing and the combat provisions of § 1154(b) do not apply to the claims other than those for cold injury residuals.  The Veteran has not provided a report as to how a cervical or lumbar spine disorder, bilateral knee disorder, bilateral foot disorder, or headache disorder were incurred in or aggravated by service.  As for cold injury residuals, as discussed above, he reports he was exposed to extremely cold temperatures during combat service in Korea and experienced cold-related symptoms in his extremities.  The Board finds these statements both admissible and believable.   

On VA examination in December 2009, the Veteran reported his in-service cold weather exposure, and that his current symptoms included constant bilateral hand and foot pain worsened by cold and rainy weather.  An examination of the skin, reflexes, muscles, and peripheral pulses was conducted.  Based on these results, the examiner opined that the Veteran did not have current cold injury residuals in the extremities.  A diagnosis could not be rendered.

The post-service medical record, consisting of many pages of VA and private treatment records, lacks documentation of any current cold injury residuals, a cervical or lumbar spine disorder, bilateral knee disorder, bilateral foot disorder, or headache disorder.  

The Board recognizes that the Veteran submitted records in August 1990 that include documentation of low back treatment in 1980.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Here, however, the Board does not find isolated records of low back problems from 1980 to constitute a "recent" diagnosis.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims.  As for cold injury residuals, there is no probative evidence contrary to the December 2009 VA examiners' opinion,  and the Board finds the report fully adequate for the purposes of adjudication.  

The Board has considered the Veteran's own assertions that he has cold injury residuals, a cervical disorder, lumbar spine disorder, bilateral knee disorder, bilateral foot disorder, and headache disorder related to service.  Although he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of these disorders.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377 ;Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of any of the conditions. 

As for cold injury residuals, the December 2009 VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that no current cold injury residuals were present.  As such, the Board finds the opinion the of December 2009 examiner to be more probative.  The medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   The most probative and credible evidence establishes that the appellant does not have current cold injury residuals affecting the bilateral upper and lower extremities. 

Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed and the  claim must be denied.

Presumptive service connection under the "chronic disease" provisions of § 3.309 for arthritis of the cervical spine, lumbar spine, bilateral knees, or bilateral feet, or headaches as an organic disease of the nervous system, is not warranted as there is no documentation of arthritis or headaches from within one year of the Veteran's 1957 discharge.  As for a continuity of symptomatology between the present conditions and in-service injury or disease, in the absence of a current disability, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  



Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, the evidence establishes that the Veteran's gunshot wound residuals and scar have not significantly changed since the claim was filed, and uniform evaluations are warranted.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analyses below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In an unappealed rating decision of July 1991, service connection for the scar associated with the Veteran's gunshot wound was awarded, and a 10 percent rating was assigned, effective June 19, 1990, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 10 percent rating was continued in rating decisions of May 1999, July 2000, April 2001, November 2001, and July 2002.  In a February 2004 Board decision, the matter of a higher rating was remanded for further development.  In an October 2005 Board decision, a rating in excess of 10 percent was again denied.  In the October 2010 rating decision on appeal, the 10 percent rating assigned for the scar was again continued. 

Also in the October 2010 rating decision on appeal, service connection was awarded for the muscle injury associated with the gunshot wound to the left forearm, and a 10 percent rating was assigned, effective November 27, 2009, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5305.  

As for the Veteran's scar, DC 7804 provides a higher rating of 20 percent with evidence of three or four scars that are unstable or painful.  As for the remaining diagnostic codes pertaining to scars, DC 7800 pertains to scars and disfigurement of the head, face, or neck.  Diagnostic Code 7801 applies to scars not of the head, face, or neck, that are deep and nonlinear; a compensable rating requires evidence of a scar of at least 6 inches.  Diagnostic Code 7802 provides a compensable rating with evidence of a superficial, nonlinear scar not of the head, face, or neck, that is of an area 144 square inches or greater.  Diagnostic Code 7805 rates based on the effects of the scar under Diagnostic Codes 7800-7804, or based on any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804.  

As for the muscle injury, the Veteran's disability is rated under 38 C.F.R. § 4.73, DC 5305, based on injury to Muscle Group V.  The function of Muscle Group V is elbow supination.  The muscles in this group include the biceps, brachialis, and brachioradialis.  Slight, moderate, moderately severe, and severe muscle disability warrant 0, 10, 30, and 40 percent evaluations, respectively, for injuries to Muscle Group V. 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2015).

The Veteran has been assigned a 10 percent evaluation based on a "moderate" muscle wound.  The next higher rating of 30 percent is available based on evidence of a "moderately severe" muscle wound.  A "moderately severe" muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, as well as tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2015).

A rating of 40 percent is available based on evidence of a "severe" muscle wound.  A "severe" muscle wound is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.

Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Additionally, normal flexion of the elbow is to 145 degrees.  38 C.F.R. § 4.71a, Plate I.

A service personnel document shows the Veteran was hospitalized for approximately 60-69 days following his gunshot wound.  He was not evacuated to the United States.  The wound was penetrating but did not perforate a nerve or artery.  Sutures were placed in the left forearm.  Further information concerning the in-service injury is not available in the absence of the Veteran's STRs.

On VA examination in May 2000, the examiner noted the Veteran was hospitalized in Korea for the injury.  The Veteran reported severe pain and a loss of strength.  On examination, there was no objective evidence of any scars.  There was no tissue loss in the left arm compared with the right.  Muscle strength was 5/5.  There was no loss of muscle function.  Left elbow extension was to 0 degrees, and flexion was to 140 degrees. 

On VA examination in December 2009, the scar was on the posterior forearm over the brachioradialis muscles.  The scar was 1 centimeter wide and 2 centimeters long.  It was not painful, showed no signs of skin breakdown, was deep, and had no inflammation, edema, keloid formation, or other disabling effects.

On VA examination in March 2010, the Veteran reported localized pain at the left brachioradialis, especially when flexing and extending the forearm.  He reported weakness.  He denied decreased coordination, increased fatigability, or uncertainty of movement.  He reported weekly flare-ups that were severe.  

On examination, the examiner noted the wound had been through-and-through.  The wound was not infected before healing.  There were no associated bone, nerve, vascular, or tendon injuries.  There was no intermuscular scarring.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The scar was measured as 1 centimeter x 2 centimeter over the left brachioradialis.  The scar was painful.  It was not adherent.  There were no separate entry and exit scars.  There was no muscle herniation, loss of deep fascia, or loss of muscle substance.  Muscle strength was 4/5, although the examiner did not measure strength in the other arm for comparison.  Flexion of the left elbow was to 110 degrees, and extension was to 0 degrees.  The examiner stated the Veteran had a moderate range of motion in the left elbow; movement was limited by pain.

The preponderance of the evidence is against the assignment of ratings in excess of 10 percent for the Veteran's gunshot wound residuals, or associated scar.

As for the muscle injury, it is unclear from the record whether the Veteran is right or left hand dominant, but in either event, the next higher rating requires evidence of a moderately severe muscle injury.  The injury was through and through, and the Veteran was hospitalized for a prolonged period for treatment of the wound.  However, there was no prolonged infection or intermuscular scarring.  Many of the cardinal signs and symptoms are not documented, including a lowered threshold of fatigue, impairment of coordination, and uncertainty of movement.  There are no entrance and exit scars.  There is no evidence of the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Overall, this does not meet or approximate the criteria for a moderately severe muscle injury.

With regard to the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's report of functional limitations.  Despite this, the March 2010 VA examiner did not document decreased endurance or easy fatigability.  The examiner answered "no" to the question of whether the motion of any joint was limited by the muscle injury.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The Board thus finds the preponderance of the evidence does not support that the Veteran's pain was so disabling as to actually or effectively limit arm motion to such an extent as to warrant the assignment of a higher rating. 

The Board can point to no other diagnostic code that would provide a basis for the assignment of a rating in excess of 10 percent for the Veteran's muscle injury.  The VA examiners have clearly indicated that the affected muscles are those in Group V.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (when a condition is specifically listed in the Schedule, it may not be rated by analogy.)

As for the scar, as only one scar is present, a higher rating is not warranted under DC 7804.  DC 7800 does not apply because the scar does not affect the head, face, or neck.  The scar is not of the requisite size to warrant a higher rating under DC 7801.  DC 7802 does not afford ratings higher than 10 percent.  DC 7805 does not apply as the December 2009 VA examiner determined that the scar caused no disabling effects.

In assessing the severity of the Veteran's GSW residuals and the scar, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected GSW residuals or scar that would render the schedular criteria inadequate.  As discussed above, symptoms (pain and limited motion) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected GSW residuals or scar that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

There is no indication in the record that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his GSW residuals or scar; the VA examiners instead simply noted that he was retired.  Moreover, he has been in receipt of a 100 percent schedular rating for posttraumatic stress disorder since May 1, 2009.  As the claim for the higher ratings on appeal was filed in November 2009, he has been in receipt of a total rating for the entire appeal period and the award of a 100 percent schedular rating renders moot any issue of entitlement to a TDIU from this date.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  In this regard, the concerns of Bradley v. Peake, 22 Vet. App. 280 (2008) are inapplicable as the Veteran does not have a disability rated at 60 percent in addition to his total schedular evaluation.  Id. (holding that in certain circumstances it might benefit a veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect). 

For all the foregoing reasons, the preponderance of the evidence is against the assignment of a higher rating or a staged rating under the applicable rating criteria for the service-connected GSW residuals or scar.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  

This decision does not leave the Veteran without recourse.  If his service-connected GSW residuals or scar should worsen in the future, he would be free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  



Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by a December 2009 letter.  As for the claim for gastritis and a hiatal hernia, the enhanced notice requirements set forth by Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer required and discussion in this regard is not needed.  VAOPGCPREC 6-2014.  

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  As for the claims for higher ratings and service connection for cold injury residuals, appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

As for the claim for gastritis and a hiatal hernia, a VA medical opinion was not obtained.  However, an examination is not required because, as discussed, new and material evidence has not been received to reopen the claim for service connection, and the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).  

As for the remaining claims for service connection, as discussed, VA is not required to provide a medical examination or obtain a medical opinion to decide the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon are not met here.  As discussed above, the in-service incurrence of a circulatory disorder, sinusitis, and hypertension has not been shown, and the evidence does not suggest that the current disorders are otherwise related to service.  As for the claims for cold injury residuals, a cervical spine disorder, lumbar spine disorder, bilateral knee disorder, bilateral foot disorder, and headache disorder, a current disability has not been shown.  The McLendon elements are not satisfied and, therefore, a VA examination is not required to decide these claims.  See McLendon, 20 Vet. App. at 83.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

The application to reopen the claim of entitlement to service connection for gastritis and a hiatal hernia is denied.

Service connection for a circulatory disorder is denied.

Service connection for sinusitis is denied.

Service connection for cold injury residuals affecting the right leg is denied.

Service connection for cold injury residuals affecting the left leg is denied.

Service connection for cold injury residuals affecting the right arm is denied.

Service connection for cold injury residuals affecting the left arm is denied.

Service connection for hypertension is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a headache disorder is denied.

An initial disability rating in excess of 10 percent for GSW residuals, including a muscle injury, of the left forearm is denied.

A disability rating in excess of 10 percent for the scar associated with the GSW of the left forearm is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


